Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the steps of obtaining a prediction, modifying a property, creating a model, performing analysis, determining acceptability, and modifying layers appear to be a mathematical exercise with no real world connection to seismic measurement and/or seismic technology. Dependent claims hint at performing fracking/breaking up steps though it is not explicit whether this is a physical operation or a conceptional step for modifying a model. Instant [0084-0085] do mention use of multiple accelerometers distributed about a site for recording ground motion intensity at a treated area when an earthquake occurs. However, no sensing system similar to the same sensors is presently recited in the claims.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is confusing to claim a first value of a property of a second layer …. and a second value of the property of a third layer because the first property and the second property are associated with different layers.  It just seems clearer to recite a first value and second value or a first property and second property or something like these examples.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “acceptable ” in claim 1 is a relative term which renders the claim indefinite. The term “acceptable ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Similarly, claims 10 and 18, as well as dependent claims 2-9, 11-17, and 19-21 are rejected for failing to remedy the same issue.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the claims recite a loop exit condition which refers to the response at the ground layer being acceptable; however, the instant specification does not describe what this means, excepting that [0043] mentions equipment being accepted for installation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hocking (US 2004/0045230 A1).
Regarding claims 1, 10, 18, and 20, Hocking teaches a method for reducing seismic motion at a ground surface layer for a site due to a seismic event, comprising:
obtaining a predicted seismic motion for a first layer at a depth beneath the ground layer [abstract isolating a structure and soil mass from earthquake induced vibration by inducing soil liquefaction beneath a structure during an earthquake event, by monitoring local seismic precursor events, such as early arrival ground motion using an accelerometer]; 
obtaining a first value of a property of a second layer [0024 overlying soil] above the first layer [0024 isolation layer];
obtaining a second value of the property of a third layer between the second layer and the ground layer; modifying the first value of the property to be higher or lower than the second value of the property [0025 electro-osmosis may also be used directly beneath the overlying structure and above the isolation layer to inhibit soil liquefaction directly beneath the overlying structure to maintain a solid soil foundation zone];
creating, using the modified first value of the property and the second value of the property, a first model for the site [fig. 3 seismic predictor algorithm #5];
performing, using the first model and the seismic motion, a first site amplification analysis to obtain a first response at the ground layer of the site [0005-0006 amplification of these ground motions];
determining that the first response at the ground layer is acceptable [0017 a liquefied soil horizon will act as a seismic isolation barrier and stop/inhibit the upward propagation of earthquake induced shear wave ground motions to overlying soils and structure]; and
modifying at least a part of the second layer according to the modified first value of the property of the second layer [0022 The current flow by means of electro-osmosis raises the pore water pressure in a particular predetermined isolation layer of the soil horizon to such an extent that the soil horizon preferentially temporarily liquefies within that isolation layer during the earthquake event.].
Regarding claim 2, Hocking also teaches the method of claim 1, wherein the first value and the second value of the property are in situ values [0023 The particular isolation layer of the soil horizon selected for induced liquefaction is identified from in situ tests and the thickness of the liquefied isolation layer of the soil horizon is established by the vertical spatial location of the electrodes.].
Regarding claim 4, Hocking also teaches the method of claim 1, wherein the property includes a shear wave velocity, and the creating, using the modified first value of the property and the second value of the property, a first model for the site, uses a shear wave velocity profile for the site and the modified first value of the property instead of the first value of the property [0003 velocity of P-wave is almost double that of the S-wave; 037 induced shear wave ground motions].
Regarding claim 7, Hocking also teaches the method of claim 5, wherein the modification of the first value of the property causes the modified first value to be either: less than or equal to half of the second value, or greater than or equal to twice the second value of the property of the third layer [0003 The total energy transported is represented almost entirely by the Rayleigh, the S- and the P-waves, with the Rayleigh wave carrying the largest amount of energy, the S-wave an intermediate amount, and the P-wave the least. The velocity of the P-wave is almost double that of the S-wave, and the velocity of the S-wave is only slightly greater than the Rayleigh wave.].
Regarding claim 8, Hocking also teaches the method of claim 1, wherein modifying at least a part of the second layer according to the modified first value includes at least one of: breaking up a section of the second layer below the site [0023 site liquefication]; or fracking a section of the second layer below the site.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hocking (US 2004/0045230 A1) as applied to claim 1 above, and further in view of Bouckovalas (2016, Soil Dynamics).
Regarding claim 3, Hocking does not explicitly teach … and yet Bouchovalas teaches the method of claim 1, wherein the second layer and the third layer are sublayers of a larger layer and wherein the first value and the second value of the property are equal [fig. 10 shows soil profile with first clay having four sub-layers, second sand having twelve sub-layers, and third clay having twelve sub-layers].
It would have been obvious to replace layers as taught by Hocking, with subdividing of layers as taught by Bouchovalas so that soil, clay, etc. thickness may be accounted for.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645